Citation Nr: 0910002	
Decision Date: 03/18/09    Archive Date: 03/26/09

DOCKET NO.  06-17 723	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Louisville, Kentucky


THE ISSUES

1.  Entitlement to an initial compensable rating for the 
service-connected bilateral hearing loss. 

2.  Entitlement to service connection for tinnitus.  

3.  Entitlement to service connection for claimed glaucoma 
secondary to his service-connected diabetes mellitus with 
background diabetic retinopathy and hypertension.  

4.  Entitlement to service connection for a claimed 
disability manifested by fatigue, to include as secondary to 
his service-connected diabetes mellitus with background 
diabetic retinopathy and hypertension. 

5.  Entitlement to service connection for a claimed skin 
condition secondary to his service-connected diabetes 
mellitus with background diabetic retinopathy and 
hypertension.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 1967 to May 
1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2004 RO rating decision.  

The Board notes that during the pendency of the appeal the 
August 2007 RO rating decision granted the Veteran service 
connection for hypertension.  Therefore, the Board finds that 
the issue of entitlement to service connection for 
hypertension has been granted the full benefits sought on 
appeal and that issue is no longer before the Board. 

The Board notes that the Veteran originally claimed 
entitlement to service connection for fatigue; however, 
during the pendency of the appeal he stated that it was 
secondary to his service-connected diabetes mellitus with 
background diabetic retinopathy and hypertension.  In the 
recent case of Robinson v. Mansfield, 21 Vet. App. 545 (2007) 
the court cited Roebuck v. Nicholson, 20 Vet. App. 307, 313 
(2006), which held that "although there may be multiple 
theories or means of establishing entitlement to a benefit 
for a disability, if the theories all pertain to the same 
benefit for the same disability, they constitute the same 
claim."  Therefore, the Board will adjudicate the claim both 
on a direct service connection basis and as secondary service 
connection. 

The issues of an initial compensable rating for the service-
connected bilateral hearing loss, entitlement to service 
connection for claimed glaucoma as secondary to service-
connected diabetes mellitus with background diabetic 
retinopathy and hypertension, and service connection for skin 
condition to include as secondary to service-connected 
diabetes mellitus with background diabetic retinopathy and 
hypertension are being remanded to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The currently demonstrated tinnitus is shown as likely as 
not to be due to the exposure to excessive noise levels 
during his period of active service.  

3.  The Veteran is not shown to have a separately ratable 
disorder manifested by fatigue that is due to an event or 
incident of his active service or that is caused or 
aggravated by the service-connected diabetes mellitus with 
background diabetic retinopathy and hypertension.  



CONCLUSIONS OF LAW

1.  By extending the benefit of the doubt to the Veteran, his 
disability manifested by tinnitus is due to disease or injury 
that was incurred in active service.  38 U.S.C.A. § 1110, 
1131, 5.107, 7104 (West 2002 & Supp. 2008); 38 C.F.R. § 3.303 
(2008).  

2.  The Veteran does not have a disability manifested by 
fatigue that is due to disease or injury that was incurred in 
or aggravated by active service, nor is any proximately due 
to or the result of the service-connected diabetes mellitus 
with background diabetic retinopathy and hypertension.  
38 U.S.C.A. §§  1101, 1131, 5103, 5103A, 5107 (West 2002 & 
Supp. 2008);  38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310(a) 
(2008).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2008).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claim on 
appeal has been accomplished.  

In May 2003, prior to the rating decision on appeal, the RO 
sent the Veteran a letter informing him that to establish 
entitlement to service-connected compensation benefits the 
evidence must show credible supporting evidence of a disease 
or injury that began in or was made worse during service, or 
that there was an event in service which caused injury or 
disease; a current physical or mental disability; and a 
relationship between the current disability and an injury, 
disease or event in service.  

The Veteran was afforded time to respond before the RO issued 
the January 2004 rating decision on appeal.  

The Board accordingly finds that the Veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The May 2003 letter, a May 2006 letter, and a July 2006 
letter also satisfies the statutory and regulatory 
requirement that VA notify a claimant, what evidence, if any, 
will be obtained by the claimant and what if any evidence 
will be obtained by VA.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The May 2003, May 2006, and July 2006 letters advised the 
Veteran that VA is responsible for getting relevant records 
from any Federal Agency including medical records from the 
military, VA hospitals (including private facilities where VA 
authorized treatment), or from the Social Security 
Administration.  

The letters also advised the Veteran that VA must make 
reasonable efforts to help the Veteran get relevant records 
not held by any Federal agency, including State or local 
governments, private doctors and hospitals, or current or 
former employers. 

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
Veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

On April 30, 2008, VA amended its regulations governing its 
duty to provide a claimant with notice of the information and 
evidence necessary to substantiate a claim.  See 73 Fed. 
Reg. 23,353 (Apr. 30, 2008).  Importantly, the third sentence 
of 38 C.F.R. § 3.159(b)(1), which stated that "VA will also 
request that the claimant provide any evidence in the 
claimant's possession that pertains to the claim," was 
removed.  This amendment applies to all applications for 
benefits pending before VA on, or filed after, May 30, 2008.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the Veteran before the rating action on appeal.  However, the 
Board finds that any arguable lack of full pre-adjudication 
notice in this appeal has not, in any way, prejudiced the 
Veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
Veteran because it did not affect the essential fairness of 
the adjudication, in that his claim was fully developed and 
readjudicated after notice was provided.  

As indicated, the RO gave the Veteran notice of what was 
required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claims is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a service connection 
claim (Veteran status, existence of a disability, connection 
between the Veteran's service and that disability, degree of 
disability, and effective date pertaining to the disability).  

In this appeal, the first Dingess element (Veteran status) is 
not at issue, and as noted above the May 2003 letter advised 
the Veteran of the second and third Dingess elements 
(existence of a disability and connection between the 
Veteran's service and that disability).  

In regard to fourth and fifth Dingess elements (degree of 
disability, and effective date pertaining to the disability), 
the RO advised the Veteran of these elements in March 2006.

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the Veteran in connection with the claims herein 
decided.  

The Veteran's service medical records and post-service VA 
medical records have been associated with the claims file.  
Neither the Veteran nor his representative has identified, 
and the file does not otherwise indicate, that there are any 
other VA or non-VA medical providers having existing records 
that should be obtained before the claims are adjudicated.  
The Veteran was afforded VA examinations in June 2003, July 
2003, and March 2007. 

Finally, the Veteran was advised of his right to a hearing 
before the RO and/or before the Board, but he waived that 
right.  
 
Under these circumstances, the Veteran is not prejudiced by 
the Board proceeding, at this juncture, with an appellate 
decision on the claims for service connection for tinnitus 
and fatigue.   


II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during a 
Veteran's active service.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. § 3.303 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge from service when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there 
must be: medical evidence of a current disability; medical 
evidence, or in some cases lay evidence, of in-service 
occurrence or aggravation of a disease or injury; and, 
medical evidence of a nexus between an in-service disease or 
injury and the current disability.   Hickson v. West, 12 Vet. 
App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 
(1999).  


Tinnitus

The Veteran asserts that his tinnitus is the result of his 
duties in the military service.  

At the Veteran's June 2003 VA ear disease examination, he 
stated that he had had a roaring noise in his ears since 
service.  He occasionally noticed it but sometimes forgot 
about it. 

At the Veteran's July 2003 VA audiological examination, he 
stated that, during service, he was exposed to explosions and 
fired weapons.  After his service, he worked in law 
enforcement and always wore protection when he fired a gun.  
He was unsure when the ringing in his ears began.  He had a 
bilateral constant low buzz and was habituated to it.  The VA 
audiologist stated that it was less likely then not that the 
Veteran's tinnitus was due to military service because he 
originally denied it and that since he was habituated to it 
he does not always notice it unless he was asked. 

The Board notes that the findings of a physician are medical 
conclusions that the Board cannot ignore or disregard.  
Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the 
Board is free to assess medical evidence and is not obligated 
to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. 
App 614 (1992).  

The Board notes that a layperson is competent to testify in 
regard to the onset and continuity of certain symptomatology, 
such as ringing in the ears.  Heuer v. Brown, 7 Vet. App. 
379, 384 (1995); (Falzone v. Brown, 8 Vet. App. 398, 403 
(1995); Caldwell v. Derwinski, 1 Vet. App. 466 (1991).  

In fact, the Board observes that the United States Court of 
Appeals for Veterans Claims (Court) has determined that, for 
tinnitus, the Veteran is competent to present evidence of 
continuity of symptomatology.  See Charles v. Principi, 16 
Vet. App. 370, 374-75 (2002).  

While the VA examiner did not related the claimed to 
tinnitus, the opinion did fully address of the nature and 
extent of the Veteran's likely exposure.  

Given the Veteran's credible statements about the onset of 
his manifestations and the history of having only significant 
noise exposure in service, the Board finds the evidence to be 
in relative equipoise in showing that his current tinnitus is 
as likely as not had its clinical onset due to in-service 
noise exposure.  

As the evidence is found to be evenly balanced as to this 
matter, the benefit of the doubt doctrine must be favorably 
applied.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  Thus, 
service connection for tinnitus is warranted.  


Fatigue

In a May 2003 statement the Veteran asserted that he quit a 
2nd job working in a jail because he was too tired because of 
his service-connected diabetes mellitus with background 
diabetic retinopathy and hypertension.  

The Board notes that service connection also may be granted 
for disability that is proximately due to or the result of a 
service-connected disability.  See 38 C.F.R. § 3.310(a).  

The controlling regulation has been interpreted to permit a 
grant of service connection not only for disability caused by 
a service-connected disability, but for the degree of 
disability resulting from aggravation of a nonservice-
connected disability by a service-connected disability.  See 
Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

When service connection is thus established for a secondary 
condition, the secondary condition shall be considered a part 
of the original condition.  See 38 C.F.R. § 3.310(a); Harder 
v. Brown, 5 Vet. App. 183, 187 (1993).  

However, the Veteran is not shown to have a separately 
ratable condition manifested by fatigue.  Nor does he assert 
that the fatigue was due to an event or incident of service.  

Therefore, Veteran is not shown to have a disability of 
fatigue for which compensation is payable on a basis other 
than as a manifestation of the Diabetes mellitus.  Congress 
specifically limits entitlement to service-connected disease 
or injury where such cases have resulted in a disability and 
in the absence of a proof of present disability there can be 
no claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  
This is the essence of the first part of the Hickson 
analysis.

The Board notes that existence of current disability must be 
shown by competent medical evidence.  Degmetich v. Brown, 104 
F.3d 1328 (1997).  "Current disability" means a disability 
shown by competent medical evidence to exist at the time of 
the award of service connection.  Chelte v. Brown, 10 Vet. 
App. 268 (1997).  

Therefore, given these facts, the claim of service connection 
for fatigue must be denied

In reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the claim, 
that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-
56 (1990).  


ORDER

Service connection for tinnitus is granted.  

Service connection for disability manifested by fatigue, to 
include as secondary to service-connected diabetes mellitus 
with background diabetic retinopathy and hypertension is 
denied.  


REMAND

The Board finds that further development is warranted for the 
issues of an initial compensable rating for the service-
connected bilateral hearing loss, service connection for 
claimed glaucoma as secondary to service-connected diabetes 
mellitus, and service connection for skin condition as 
secondary to service-connected diabetes mellitus.  

When a Veteran claims that his condition is worse than when 
originally rated, and when the available evidence is too old 
for an evaluation of the claimant's current condition, VA's 
duty to assist includes providing him with a new examination.  
Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. 
Brown, 5 Vet. App. 281 (1993); Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  

Additionally, the Veteran has asserts that his glaucoma is 
secondary to his service-connected diabetes mellitus 
including the changes due to diabetic retinopathy.  

The RO should schedule the Veteran for a VA examination in 
order to determine the nature and likely etiology of the 
claimed glaucoma.   

Finally, the Veteran asserts his skin condition is secondary 
to his service-connected diabetes mellitus.  

The Veteran is hereby advised that his failure to report to 
the scheduled examinations may result in denial of the 
claims.  See 38 C.F.R. § 3.655 (2008).  Examples of good 
cause include, but are not limited to, the illness or 
hospitalization of the Veteran and death of an immediate 
family member.  

To ensure that all due process requirements are met, in 
addition to affording the Veteran a medical examination, the 
RO should also give the Veteran opportunity to present any 
additional information and/or evidence pertinent to the 
remaining claims on appeal that is not already of record.  

The RO's notice letter should explain that the Veteran has a 
full one-year period for response.  See 38 U.S.C.A § 5103(b) 
(1) (West 2002); but see also 38 U.S.C.A. § 5103(b)(3) (West 
Supp. 2008) (amending the relevant statute to clarify that VA 
may make a decision on a claim before the expiration of the 
one-year notice period).  

The RO should also invite the Veteran to submit all evidence 
in his possession that is not already of record, and ensure 
that its notice to the Veteran meets the requirements of the 
recent decision in Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006), as appropriate.  

After providing the appropriate notice, the RO should attempt 
to obtain any additional evidence for which the Veteran 
provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2007).  

In addition to the actions requested hereinabove, the RO 
should also undertake any other development and/or 
notification action deemed warranted by VCAA prior to 
adjudicating the remaining claims on appeal.  

Accordingly, the remaining matters are REMANDED to the RO for 
the following action:

1.  The RO should take appropriate steps 
to contact the Veteran by letter and 
request that he provide sufficient 
information, and if necessary 
authorization, to enable the RO to obtain 
any additional pertinent treatment 
records not currently of record.  The 
Veteran also should be informed that he 
may submit evidence to support his 
claims.  

The RO's letter should invite the Veteran 
to furnish all evidence in his 
possession, and identify what evidence is 
ultimately his responsibility to obtain.  
The RO should ensure that its letter 
meets the requirements of the recent 
decisions in Dingess/Hartman v. 
Nicholson, cited to above.  The RO's 
letter should clearly explain to the 
Veteran that he has a full one-year 
period to respond (although VA may decide 
the claim within the one-year period).  

2.  Based on the Veteran's response, the 
RO should assist him in obtaining any 
additional evidence identified by him, 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the RO 
should notify the Veteran and his 
representative of the records that were 
not obtained, explain the efforts taken 
to obtain them, and describe the further 
action to be taken.  

3.  The Veteran should be afforded a VA 
examination to determine the current 
severity of the service-connected 
bilateral hearing loss.  The claims file 
must be made available to the 
examiner(s), and the examination 
report(s) should include discussion of 
the Veteran's documented medical history 
and assertions.  All appropriate tests 
and studies should be accomplished and 
all clinical findings should be reported 
in detail.  

The examiner's findings must be stated 
in terms conforming to the applicable 
rating criteria.  Massey v. Brown, 7 
Vet. App. 204 (1994).  

4.  The Veteran should be afforded a VA 
examination to determine the nature and 
likely etiology of the claimed 
glaucoma.  The claims file must be made 
available to the examiner(s), and the 
examination report(s) should include 
discussion of the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

The VA examiner should state if the 
Veteran has current glaucoma that is at 
least as likely as not caused or 
aggravated by his service-connected 
diabetes mellitus with background 
diabetic retinopathy and hypertension.  

5.  The Veteran should be scheduled for 
VA examinations to ascertain the nature 
and likely etiology of the claimed skin 
condition.  The entire claims file must 
be made available to the examiner, and 
the examination report should include 
discussion of  the Veteran's documented 
medical history and assertions.  All 
appropriate tests and studies should be 
accomplished and all clinical findings 
should be reported in detail.  

Based on his/her review of the case, the 
examiner should opine as to whether the 
Veteran has a current skin disability that 
is at least as likely as not had its 
clinical onset during service or was 
caused or aggravated by the service-
connected diabetes mellitus with 
background diabetic retinopathy and 
hypertension.  

The VA examiner should set forth all 
examination findings, along with the 
complete rationale for all conclusions 
reached.  

6.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
issues remaining on appeal should be 
reviewed in light of all the evidence of 
record.  If any benefit sought on appeal 
remains denied, the RO should furnish to 
the Veteran and his representative an 
appropriate Supplemental Statement of the 
Case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afford them the appropriate time period 
for response thereto.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).  


______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


